Carni, J.
(concurring in part and dissenting in part and voting to the dismiss the appeals from the orders dated January 3, 2006 and March 2, 2006, respectively, reverse the judgment dated April 14, 2006, deny the plaintiffs motion for summary judgment on the complaint, grant the defendant’s cross motion for summary judgment dismissing the complaint, dismiss the complaint, and modify the order dated March 2, 2006 accordingly, with the following memorandum): In my view, the plaintiff in this action failed to meet her burden of proof under Insurance Law § 3420 (a) (2) by establishing a “judgment against the *379insured,” the “terms of the policy or contract” of insurance, and “the amount of the applicable limit of coverage under such policy or contract.” I, therefore, respectfully concur in part and dissent in part.
It is well settled that an action by a judgment creditor against a liability insurer exists on the basis of a special statutory provision and, as therein provided, is dependent upon the “terms of the policy or contract” with the insured (Holmes v Allstate Ins. Co., 33 AD2d 96, 98 [1969]). Accordingly, I agree that the judgment creditor bears the burden of proving, prima facie, that there was an agreement of insurance in full force and effect between the insurer and the judgment debtor, covering the latter for the liability that is merged into the judgment.
Importantly, the plaintiff, like Hanover, did not appear in the proceeding to permanently stay arbitration of the plaintiff’s claim for uninsured motorist benefits (hereinafter the uninsured motorist proceeding), but subsequently joined in Hanover’s attempt to vacate the order entered on default, which found the offending vehicle to be insured by Hanover. In fact, the plaintiff represented to the court, in her submissions in support of Hanover’s attempt to vacate its default in the prior uninsured motorist proceeding, that “Hanover insurance is not the insurer of the tortfeasor Olatoyin Fashina. Insurance coverage cannot be created where none exists.” Presently, in a remarkable turnabout, and in apparent recognition of her statutory burden of proof, the plaintiff now alleges in her verified complaint in this subsequently-commenced action pursuant to Insurance Law § 3420 (a) (2), that “the Fashina insureds duly paid to the defendant [Hanover] all premiums due upon the policy of insurance sued upon.” However, the plaintiff indeed knows, as does everyone else involved in this case, that no such policy ever existed.1 Moreover, the plaintiff does not dispute that, following an exhaustive search, Hanover again established in this action that it never issued a policy of insurance to the operator or owner of the vehicle.
Notwithstanding this undisputed fact, and in reliance upon the prior determination in the uninsured motorist proceeding that the “vehicle operated by Olatoyin Fashina and owned by Olatoyin Fashina, Inc., was insured by Hanover,” the majority’s conclusion utilizes a fiction to find that a policy of insurance was issued by Hanover to the owner. Without reference to any *380policy terms and conditions, the fiction is extended by the conclusion that the nonexistent policy also provided coverage for the operator, Olatoyin Fashina.
The uninsured motorist proceeding did not identify the existence of a policy, the terms and conditions thereof, or the limits of coverage. These issues simply were not, and did not need to be, litigated.2 Instead, it simply resulted in the limited conclusion, solely for uninsured motorist purposes, that the vehicle was insured by Hanover. The limited scope and nature of the quality of proof necessary to reach that result for that limited purpose is precisely why it is insufficient in an action commenced pursuant to Insurance Law § 3420 (a) (2). In the uninsured motorist context, a police report and a registration record from the New York State Department of Motor Vehicles (hereinafter the DMV) can support a prima facie showing sufficient to deny uninsured motorist benefits (see Matter of Allstate Ins. Co. v Anderson, 303 AD2d 496 [2003]). A copy of a police accident report reciting the insurance code of the “offending vehicle” has been held prima facie sufficient to stay the arbitration of a claim for uninsured motorist benefits (see Matter of Government Empls. Ins. Co. v Williams-Staley, 288 AD2d 471 [2001]). In other words, in the uninsured motorist context, the carrier seeking to avoid paying these benefits to its insured need only raise the specter of insurance coverage, and the carrier is not required to establish the existence of a policy, the terms and conditions thereof, or coverage limits. Had the plaintiff in this action moved for summary judgment armed only with a copy of a police report with the insurance code or a DMV registration record, I submit that we would summarily deny such an unsubstantiated claim for relief under Insurance Law § 3420 (a) (2).3 Indeed, such a paucity of evidence would be insufficient to sustain a claim for underinsured benefits where the tortfeasor’s policy limits are an essential element of the analysis (see 11 NYCRR 60-2.3 [f] [I] [c] [3]).
Further, I respectfully submit that offending vehicles are not *381“insureds” embraced within the clear language of Insurance Law § 3420 (a) (2). The term “insured,” as used in the Insurance Law, has a specific meaning and describes a party to a contract with an “insurer” (see Insurance Law § 1101 [a]). An automobile may or may not be a “covered vehicle,” depending upon whether it is so designated in the policy issued to the owner-insured (see Fesko v New York Cent. Mut. Fire Ins. Co., 8 AD3d 615 [2004]). Under certain conditions contained in the terms and conditions of the policy, operators of “covered vehicles” may be “insureds” under the policy, but vehicles are simply not “insureds” within the meaning of Insurance Law § 1101 (a) or § 3420 (a) (2). It is the owner-insured who is entitled to indemnification for liability arising out of the ownership, maintenance, and use of a motor vehicle identified within the policy as a “covered vehicle.” Here, there is no dispute that an “owner’s policy of liability insurance” (Vehicle and Traffic Law § 311 [4]) was never issued to the identified owner of the vehicle. In this case, the corporate owner is neither an “insured” nor a judgment debtor. The undisputed facts of this case establish that the operator-judgment debtor is not an “insured” under any policy issued by Hanover.
I also submit that the sanctioning of the continued use of the inaccurate and improper concept and terminology of an “offending vehicle” being insured in analyzing Insurance Law § 3420 (a) (2) actions is misplaced. The prior determination in the uninsured motorist proceeding that the offending vehicle was insured did not establish that the judgment debtor-operator was an “insured” under the terms and conditions of an owner’s policy of liability insurance issued to an “insured,” as statutorily required by Insurance Law § 3420 (a) (2).4 A finding that a “vehicle” was insured, without identification of the applicable policy, terms and conditions, or coverage limits, is, in my view, wholly insufficient to establish a prima facie case under Insurance Law § 3420 (a) (2).
*382I also find the majority’s conclusion contrary to the well-established body of law relating to actions by a judgment creditor against a judgment debtor’s insurer. “The rule is well settled that a judgment creditor seeking to enforce a policy insuring the judgment debtor against liability, stands in the shoes of the assured and can recover against the insurer only if the assured could recover under the terms of the policy” (Wenig v Glens Falls Indem. Co., 294 NY 195, 198-199 [1945]; see D’Arata v New York Cent. Mut. Fire Ins. Co., 76 NY2d 659, 665 [1990]). In this case, I submit that it may not be seriously contended that the judgment debtor, assuming she had paid the judgment against her, and if armed solely with the general finding that the vehicle she was operating was insured by Hanover, could obtain summary judgment against Hanover and receive indemnity in a declaratory judgment or breach of contract action under the “terms and conditions” of a nonexistent policy.
Moreover, in the context of a motion for summary judgment in an action against an insurer to recover an unsatisfied judgment, this Court has repeatedly denied relief to both insured and insurer for failure to include a copy of the subject policy in their submissions to the motion court (see Empire Ins. Co. v Insurance Corp. of N.Y., 40 AD3d 686 [2007]; Guishard v General Sec. Ins. Co., 32 AD3d 528 [2006], affd 9 NY3d 900 [2007]; Zurich Am. Ins. Co. v Argonaut Ins. Co., 204 AD2d 314 [1994]). In all of these decisions, this Court recognized that the existence and submission of the policy were essential elements of the movant’s burden of proof. As one commentator has recently noted, “the practice of seeking affirmative relief based upon specific policy provisions without providing the court with proof that the provision actually exists is a dangerous, and indeed, reckless one, upon which the courts clearly frown” (Dachs, Insurance Law, Importance of Providing the Policy to the Court, NYLJ, Nov 2, 2007, at 3, col 1, at 6, col 4).
I also cannot join in further enhancing and refining the fiction by finding that a policy that clearly does not exist, in effect, had coverage limits in the sum of $25,000. Even assuming the prima facie sufficiency of the prior determination that the vehicle was insured, in similar circumstances this Court concluded that the insurer carried the burden, and by necessity therefore had the opportunity, of proving the limit of the relevant coverage (see Kleynshvag v GAN Ins. Co., 21 AD3d 999 [2005]). In Kleynshvag, the insurer failed to carry this burden. It would seem only logical that if an insurer could offer evidence of the limits of its policy (see Kleynshvag v GAN Ins. Co., 21 AD3d 999 [2005]), it should be afforded the opportunity to offer evidence, *383as Hanover has done conclusively here, that the limits of coverage are zero because there simply is no policy at all.
Lastly, I cannot agree to transcend the express statutory language and conclude, in the face of undisputed evidence that no policy was ever issued, that the judgment entered solely upon the default of the operator allows for fictional findings that an “owner’s policy of liability insurance” was issued to the owner, such nonexistent policy provided coverage to the operator, and the applicable coverage limit was $25,000. Indeed, in my view the judgment creditor’s attempt to collect a judgment in the sum of $930,340 against an insurer she very well knows, and has previously conceded through judicial admissions, never issued a policy insuring the tortfeasor, makes “a mockery of the truth-seeking function” of this Court (Festinger v Edrich, 32 AD3d 412, 413 [2006]). Denial of this relief is warranted, if for no other reason than “as a matter of public policy to protect the integrity” of this Court (see Festinger v Edrich, 32 AD3d at 414).
Therefore, I would deny the plaintiffs motion for summary judgment on the complaint and grant the defendant’s cross motion for summary judgment dismissing the complaint. I would thus vote to reverse the judgment dated April 14, 2006, award judgment in favor of the defendant and against the plaintiff dismissing the complaint, and modify the order dated March 2, 2006, accordingly.
Motion by the respondent on appeals from two orders of the Supreme Court, Kings County, dated January 3, 2006 and March 2, 2006, respectively, and a judgment of the same court dated April 14, 2006, inter alia, to strike footnote 2 on pages 10 and 11 of the appellant’s main brief on the ground that it contains or refers to matter dehors the record. By decision and order on motion of this Court dated February 7, 2007, that branch of the motion which was to strike footnote 2 on pages 10 and 11 of the appellant’s main brief was referred to the panel of Justices hearing the appeals for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the argument of the appeals, it is
Ordered that the branch of the motion which was to strike footnote 2 on pages 10 and 11 of the appellant’s main brief is granted and footnote 2 on pages 10 and 11 of the appellant’s main brief is stricken, and has not been considered in the determination of the appeals. Mastro, J.E, Santucci, Florio and Garni, JJ., concur.

. The plaintiffs uninsured motorist insurer, Hartford Insurance Company of the Midwest, will receive a windfall as a result of the majority’s conclusion. Hartford will have avoided its obligation to pay uninsured motorist benefits to the plaintiff under a policy that clearly does exist.


. I have no reservations about the application of the doctrine of collateral estoppel, in a general sense, to the prior determination. In my view, however, that which was determined in the uninsured motorist proceeding is not dis-positive in satisfying the plaintiffs statutory burden of proof under Insurance Law § 3420 (a) (2) or preclusive of Hanover’s defense, in this statutory action, that no policy was ever issued.


. In this case, the uninsured motorist carrier only submitted a police accident report with the insurance code for Hanover and an unsigned accident information exchange report. Notably, the response of the Director of Motor Vehicles for the State of New Jersey to Hartford’s insurance information request indicated that “Prudential Ins” was the insurer under a policy which listed the subject vehicle as a covered vehicle.


. While the superficial finding that an “offending vehicle” was insured may serve the limited purpose of obtaining a stay of arbitration of a claim for uninsured motorist benefits, it is quite another thing to say that such a limited and unrefined determination establishes the essential and statutorily precise elements of a cause of action expressly required under Insurance Law § 3420 (a) (2). I recognize that regulation 35-D, Supplementary Uninsured Motorist Insurance (11 NYCRR 60-2.3) utilizes the term “uninsured motor vehicle” (11 NYCRR 60-2.3 [f] [I] [c]; [II], [III] [condition 12]). However, the definition of this term within that regulation includes a vehicle with or without “a bodily injury liability insurance policy . . . [which] applies to such vehicle” (11 NYCRR 60-2.3 [f] [I] [c] [1]). In other words, use of the term “uninsured motor vehicle,” standing alone, does not resolve the question of whether a policy existed or not. Similarly, the finding that a vehicle is insured in the uninsured motorist benefits context is equally unavailing on this issue.